Worden, J.
This was an action by the appellant against the appellees. Trial by the court, finding and judgment for the defendants. The plaintiff appealed from special to general term, where the judgment rendered at special term was affirmed.
The errors assigned here are the same as were assigned on appeal from special to general term; there is no error assigned on the decision of the court below at general term in affirming the judgment rendered at special term, as there should have been in order to raise any question here. The authorities upon this point are abundant. We cite a few of them : Van Dusen v. Kindleburger, 44 Ind. 282; Munson v. Lock, 48 Ind.116; Beineke v. Wurgler, 77 Ind. 468; Leary v. Smith, 81 Ind. 90.
The judgment below is affirmed, with costs.